Citation Nr: 1433011	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-01 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to March 5, 2010, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 50 percent as of March 5, 2010, for PTSD.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and L.G.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1943 to December 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge during an April 2014 videoconference hearing.  A transcript is associated with the claims file.  

The Board previously remanded this case for additional development in December 2013.

The Board has reviewed the physical and Veteran Benefits Management System (VBMS) and Virtual VA electronic claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 5, 2010, the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety, occasional suicidal thoughts without plan or intent, irritability, some difficulty concentrating, chronic sleep impairment, nightmares once or twice a week, flashbacks or intrusive thoughts, feelings of detachment, and efforts to avoid things and people that arouse recollections of trauma.

2.  As of March 5, 2010, the Veteran has had occupational and social impairment with deficiencies in most areas, including work, thinking, and mood due to such symptoms as suicidal ideation, some tangential speech, near-continuous depression affecting the ability to function independently, appropriately and effectively, irritability, nightmares, flashbacks, difficulty concentrating, and some difficulty in adapting to stressful circumstances.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for PTSD prior to March 5, 2010, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial disability rating of 70 percent, but not higher, for PTSD as of March 5, 2010, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  During an evaluation, the symptomatology of a service-connected disability is compared with criteria in the Rating Schedule and a percentage rating is assigned.  38 C.F.R., Part 4.  If there is a question as to which percentage rating should apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.  But see Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that 38 C.F.R. § 4.7 does not apply where a diagnostic code consists of successive, cumulative criteria and the criteria for the higher rating are joined by "and" because "there is no question as to which evaluation shall be applied when a veteran does not satisfy all of the required criteria of the higher rating but does satisfy all of the criteria of the lower rating").

Evaluating the same disability or manifestation under different diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14.  If, however, multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with symptomatology required in the other diagnostic codes, a veteran may be assessed multiple ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Illnesses.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Under the general rating formula for mental disorders, the following ratings apply.  38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2013).

A 10 percent rating applies if the veteran has occupational and social impairment due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress; or, if the veteran has symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent rating applies if the veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events). 

A 50 percent rating applies if the veteran has occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating applies if the veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating applies if the veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Under 38 C.F.R. § 4.126(a), an evaluation of a mental disorder must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The assigned rating should be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  While the evaluation should consider the extent of social impairment, a rating should not be assigned based solely on social impairment.  38 C.F.R. § 4.126(b). 

Further, the list of symptoms within the criteria for each rating is not exhaustive, so the impact of other symptoms particular to a veteran or a disorder on occupational and social functioning should also be considered.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In addition to these criteria, the Board must consider any reported Global Assessment of Functioning ("GAF") scores, which reflect psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores are highly probative, as they relate directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).  GAF scores do not, however, necessarily mandate a 100 percent evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

GAF scores of 61-70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, with the ability to generally function pretty well and have some meaningful personal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  GAF scores of 51-60 indicate moderate symptoms, such as a flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, as evidenced by having few friends and having conflicts with peers or co-workers.  Id.  GAF scores of 41-50 indicate serious symptoms, such as suicidal ideation, severe obsessional rituals, and frequent shoplifting, or serious impairment in social, occupational, or school functioning, as evidenced by having no friends and being unable to keep a job.  Id.

A.  PTSD prior to March 5, 2010.

Based on the above laws and regulations, the Veteran's PTSD was no more than 30 percent disabling prior to March 5, 2010.  

The Veteran's PTSD symptoms did not result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While the Veteran did have occasional suicidal ideation and experienced occasional flashbacks and nightmares, memory impairments, difficulty concentrating, feelings of detachment or estrangement from others, irritability, intrusive thoughts, and disturbance of motivation and mood and irritability, throughout the majority of the period on appeal, he did not have a flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, or impaired abstract thinking, and his memory impairments were consistent with the aging process.  See June 2009 VA PTSD Examination.  Moreover, he maintained effective work and social relationships, did not have consistently reduced reliability and productivity, and generally functioned satisfactorily with routine behavior, self-care, and normal conversation during the relevant period.  See Id. (opining that the Veteran had only some difficulty in social and occupational functioning, but was generally functioning pretty well, with some meaningful interpersonal relationships).

While the Veteran had occasional suicidal ideation and experienced occasional flashbacks and nightmares, he was assigned GAF scores of 75 in May 2009 and 65 in June of 2009.  See May 2009 VA Treatment Records; June 2009 VA PTSD Examination.  Further, the June 2009 VA PTSD examiner determined his symptom of suicidal thoughts or wishes was mild.  See July 2009 VA Treatment Records.  Further, while evidence from prior to February 2008 is not within the period on appeal, as the Veteran did not file a timely substantive appeal following a January 2008 Statement of the Case, it does not indicate that the Veteran's symptoms or functional limitations were more severe prior to his May 2009 VA treatment for PTSD.  See June 2009 VA Examination Report, Psychosocial Adjustment Since Last Examination; May 2005 VA PTSD Examination (assigning a GAF score of 80 and finding that while he demonstrated some impulsiveness in judgment and a slight loss of focus in concentration, his PTSD did not interfere with his work); December 2004 VA PTSD Examination (assigning a GAF score of 70 and finding that the Veteran's suicidal ideation was not clinically significant); see also DSM-IV.  

Consideration was given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007).  While the Veteran was assigned a GAF score of 58 in December 2009, he reported feeling better attending PTSD groups with other Veterans about similar experiences and denied any suicidal or homicidal thoughts.  Further, while he was assigned a GAF score of 50 in January 2010, he was alert and oriented with good concentration, denied any suicidal or homicidal ideation, and reported spending time with his wife and other family members.

B.  PTSD as of March 5, 2010.

Based on the above laws and regulations, the Veteran's PTSD was no more than 70 percent disabling as of March 5, 2010.  

The Veteran's PTSD symptoms did not result in total occupational and social impairment.  While the Veteran reported suicidal ideation, near-continuous depression, anxiety, difficulty concentrating, difficulty falling asleep, marked diminished interest in activities, efforts to isolate or avoid things or people, nightmares, daily flashbacks or intrusive thoughts, demonstrated some tangential speech, was assigned a GAF score of 35 by Dr. Liss in a March 5, 2010, letter, and was thereafter regularly assigned GAF scores of 45, he was able to keep a part-time job, which he enjoyed, and to maintain meaningful and supportive relationships with family members and friends.  Moreover, he did not demonstrate symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

Consideration was given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007).  While during his April 2014 videoconference hearing the Veteran reported that he had stopped working part-time a few years prior, and during a June 2013 VA PTSD examination he reported that he no longer managed his own checkbook, the record does not establish that the Veteran was totally occupationally and socially impaired, or that he ever had symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  See Transcript of Record at 20-21.  The June 2013 VA PTSD examiner diagnosed the Veteran with a mild neurocognitive disorder, but found it, as well as his memory incorporation, was appropriate for his age; his concentration and speech were within normal limits; his attention was adequately preserved; his orientation was sound; and his thought train was generally relevant, coherent, and goal-directed, with only occasional periods of tangentiality and excursions into his combat memories.  

While the June 2013 VA examiner indicated that it would be difficult for the Veteran to work, given difficulties managing more complicated sets of figures, the June 2013 VA examiner also found he continued to show reasonable capacity to learn new material and was without notable estrangement, and related positively with others, maintaining considerable interest in them.  Further, the June 2013 VA examiner noted that individuals with the Veteran's test scores, which suggested PTSD of average severity, are frequently still able to work and that the Veteran specifically had occupational and social impairment with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he generally functioned satisfactorily.

The Veteran's claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board must refer a claim if (1) a service-connected disability presents such an exceptional disability picture that the available schedular ratings do not reasonably describe or contemplate the disability's severity and symptomatology, and (2) the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   The Veteran's disability picture is not exceptional or unusual; the schedular criteria contemplate the manifestations of his PTSD; and there is no indication that the average disability would be in excess of that contemplated by the assigned disability rating.  The record does not reveal frequent emergency room visits or hospitalizations for PTSD.  While the Veteran stopped working part-time during the relevant period, he did not indicate that his PTSD symptoms had precluded him from working or socially interacting with others. 

Consequently the preponderance of the evidence is against awarding a disability rating in excess of 30 percent prior to March 5, 2010, or in excess of 70 percent as of March 5, 2010, for PTSD.


ORDER

Entitlement to a disability rating in excess of 30 percent prior to March 5, 2010, is denied.

Entitlement to a disability rating of 70 percent, but no higher, as of March 5, 2010, for PTSD is granted, subject to the regulations governing the payment of monetary benefits.

REMAND

The Veteran's claim for a TDIU was denied in a September 2013 rating decision, but was not appealed.  During his April 2014 videoconference hearing, however, he again raised the issue of his unemployability.  As the TDIU claim is inextricably intertwined with the claim for an increased rating for PTSD, it is in appellate status as part and parcel of the claim for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, obtain any outstanding treatment records, including from VA, Dr. Bemis, and Dr. Liss dated since February 2008.

2. Second, schedule the Veteran for a VA social and industrial survey to assess his day-to-day functioning and capacity for employment.  Put a copy of the report in the claims file.

a) The survey should include a detailed employment history as well as the Veteran's current employment status, if any.  If the Veteran is not currently employed, he should be asked whether he has sought employment and, if so, with whom.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, and social and industrial capacity.  With regard to his employability, the Veteran should be asked to provide the names and addresses of businesses where he has worked and or sought employment.  Any potential employment opportunities should be identified.  The claims folder must be made available to the social worker in conjunction with the survey, as it contains important historical data.  The surveyor should consider statements in the claims file from prior employers.

b) The surveyor should also address the Veteran's social interactions-including social interactions with family, friends, neighbors, etc.  Any participation in clubs, churches or other social activities should also be listed and discussed. 

c) The surveyor may seek initial or additional development in any survey area that would shed more light on the nature and severity of the Veteran's PTSD. 

3. Third, after any pending claims for higher ratings have been reviewed, the RO or AMC should adjudicate the TDIU claim.  Adjudication of the TDIU claim should include an evaluation of whether referral for extraschedular consideration is warranted where appropriate.

4. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


